DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a second action on the merits.
Claims 1-3, 5-12, 14-17, and 19-20 are currently pending.

Response to Amendment
The amendments received 09-14-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
Claim 1 is directed to a method for inferring vehicle location data using a reference vehicle (i.e., a process). Therefore, claim 1 falls within one of the four statutory categories.

101 Analysis – Step 2A, Prong 1
Regarding prong 1 of step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) methods of organizing human activity, or, c) a mental process.
Independent claim 1 includes limitations that recite a mental process (emphasized below) and will be used as a representative claim for the 101 rejection.

CLAIM 1 RECITES:
(Currently Amended) A method for inferring vehicle location data using a reference vehicle comprising:
processing sensor data collected from one or more sensors of the reference vehicle to identify a relative location of one or more vehicles represented in the sensor data, wherein the relative location is with respect to the reference vehicle;
computing (i.e., determining) a vehicle location of the one or more vehicles based on the relative location and a reference location of the reference vehicle;
processing the sensor data to determine an angle of the one or more vehicles with respect to a direction of travel of the reference vehicle, wherein the vehicle location of the one or more vehicles is further based on the angle; and
providing the vehicle location of the one or more vehicles as an output comprising the inferred vehicle location data.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers a performance within the limitations of the human mind. For example, “computing (i.e., determining, evaluating…” in the context of this claim encompasses a person (driver) observing their respective environment and forming a simple judgement to determine the location/position of neighboring vehicles (e.g., the “clock method”, 1 o’clock, 3 o’clock, 6 o’clock, etc. (i.e. angles from the reference point (driver))). Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong 2
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

CLAIM 1 RECITES:
(Currently Amended) A method for inferring vehicle location data using a reference vehicle comprising:
processing sensor data collected from one or more sensors of the reference vehicle to identify a relative location of one or more vehicles represented in the sensor data, wherein the relative location is with respect to the reference vehicle;
computing (i.e., determining) a vehicle location of the one or more vehicles based on the relative location and a reference location of the reference vehicle;
processing the sensor data to determine an angle of the one or more vehicles with respect to a direction of travel of the reference vehicle, wherein the vehicle location of the one or more vehicles is further based on the angle; and
providing the vehicle location of the one or more vehicles as an output comprising the inferred vehicle location data.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “processing sensor data collected from one or more sensors of the reference vehicle to identify a relative location of one or more vehicles represented in the sensor data…”, “processing the sensor data to determine an angle…”, and “providing the vehicle location of the one or more vehicles as an output comprising the inferred vehicle location data…”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor (processing)) to perform an analysis. In particular, collecting data from the sensor(s) are recited at a high level of generality (i.e. as a general means of gathering vehicle environment/surrounding/probe data for use in the evaluating step (metal process within the limitations of the human mind)), and amounts to mere data gathering and analysis using generic electronic components, which is a form of insignificant extra-solution activity. The “sharing” of results is also recited at a high level of generality (i.e. as a general means of communication/transmission/sharing the result of an evaluation from the evaluating/determining step), and amounts to mere post solution activity, which is a form of insignificant extra-solution activity. The processing and computing system is recited at a high level of generality and merely automates the evaluating/determining (mental process) step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic electronics or processor to perform the mental process amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, regarding the additional limitations, the examiner submits that these limitations are insignificant extra-solution and post-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitations underlined above are well-understood, routine, and conventional activities because the claimed sensors in the dependent claims are all conventional sensors, and similarly a generic CPU/processor, wherein the specification is devoid indication that the processor is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of transmitting/communicating is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere sharing of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claim(s) 2-10 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine, and conventional additional elements that do not integrate the judicial exception into a practical application because the use of generic electronics for collecting data from a vehicle’s environment and the various forms of machine learning are well-understood, routine, and conventional. Therefore, dependent claims 2-10 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
Therefore, claim 1 (11 and 16 parallel in scope) is ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dorum (US 20180041416 A1) in view of Johnson (US 20190311612 A1) and Ho (US 20150177003 A1).

REGARDING CLAIM 1, Dorum discloses, processing sensor data collected from one or more sensors of the reference vehicle to identify a relative location of one or more vehicles represented in the sensor data (Dorum: [0038]; [0018]), wherein the relative location is with respect to the reference vehicle (Dorum: [0010]; [0018]; [0045]); computing a vehicle location of the one or more vehicles based on the relative location and a reference location of the reference vehicle (Dorum: [0010]; [0018; [0045]; [0051]).
Thought it is the examiners assertion that Dorum discloses "providing the vehicle location of the one or more vehicles as an output comprising the inferred vehicle location data" (see [0051]), the standard for a §102 rejection requires a high standard of clarity and teaching for each element.
For an explicit disclosure in the same field of endeavor, Johnson discloses, see [0022-0023], for the benefit of analyzing the traffic data to identify a traffic flow for the respective lanes of the roadway segment and providing autonomous vehicles, semi-autonomous vehicles, and/or other systems with precise knowledge that is relied upon for efficient traffic navigation and other functions.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for navigating disclosed by Dorum to include identifying surrounding vehicle location and communicating said information taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to analyzing the traffic data to identify a traffic flow for the respective lanes of the roadway segment and providing autonomous vehicles, semi-autonomous vehicles, and/or other systems with precise knowledge that is relied upon for efficient traffic navigation and other functions.
Dorum in view of Johnson do not explicitly disclose, processing the sensor data to determine an angle of the one or more vehicles with respect to a direction of travel of the reference vehicle, wherein the vehicle location of the one or more vehicles is further based on the angle.
However, in the same field of endeavor, Ho discloses, [0025] “… As shown in FIG. 1, step 101 is for a vehicle having a mobile calibration positioning device to use a detector to detect a relative distance and angle of at least a vehicle to be calibrated; step 102 is for the vehicle having a mobile calibration positioning device to compute a calibrated position at time T of the at least a vehicle to be calibrated, which equals to the absolute position of the vehicle having the mobile calibration positioning device plus the relative distance and angle...”; also see at least [0032], [0034], [0036], [0040], [0042], [FIG. 1(101)], [FIG. 2], [FIG. 3(303)], [FIG. 4], [FIG. 5(503)], [FIG. 6] ... [FIG. 11(1104)], for the benefit of calibrating a precision vehicle positioning of at least one neighboring vehicle for reducing geometric errors, atmospheric ionospheric error, troposphere error, multipath error, and receiver error of the vehicle navigation system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Dorum to include determining an angle of the one or more vehicles taught by Ho. One of ordinary skill in the art would have been motivated to make this modification in order to calibrate a precision vehicle positioning of at least one neighboring vehicle for reducing geometric errors, atmospheric ionospheric error, troposphere error, multipath error, and receiver error of the vehicle navigation system.

REGARDING CLAIM 2, Dorum in view of Johnson and Ho remains as applied above to claim1, and further, Dorum also discloses, the one or more sensors include one or more vision sensors mounted to face one or more directions from the reference vehicle to generate image data (Dorum: [0038] ...configured to receive data from various sensors, such as a camera 30...), and wherein the sensor data includes the image data (Dorum: [0038] ...such as a camera 30, a GPS 32 and/or a radar or a light detection and ranging (LiDAR) system 34, and to provide probe data including virtual probe data… [0018] ...receive images captured by the camera of the identifiers of a plurality of vehicles and to subject the identifiers of the plurality of vehicles to the same hash function to create a plurality of hashed identifiers. The images captured by the camera may include the identifiers of vehicles traveling in both the same and a different direction as the platform upon which the camera is carried. In an example embodiment, the platform includes the vehicle and the camera is configured to capture images for one or more safety features of the vehicle...).

REGARDING CLAIM 3, Dorum in view of Johnson and Ho remains as applied above to claim1, and further, Dorum also discloses, the one or more vision sensors include one or more stereoscopic vision sensors (Dorum: [0045] ...in which the camera is configured to capture stereo images…).

REGARDING CLAIM 5, Dorum in view of Johnson and Ho remains as applied above to claim1, and further, Dorum also discloses, initiating a map-matching the reference location to a road link of a geographic database, wherein the vehicle location of the one or more vehicles is further based on the map- matching (Dorum: [0046] The apparatus 20, such as the processor 22, of an example embodiment may be configured to map match the location of the vehicle that is the subject of the virtual probe point to a road as represented by a map of the region through which the vehicle is traveling prior to the transmission of the virtual probe data to a computing system, such as a routing and traffic navigation system. As such, the location of the vehicle that is included within the virtual probe data may be the physical location of the vehicle, such as the latitude and longitude of the vehicle, or the map matched location of the vehicle along a road as represented by a map.).

REGARDING CLAIM 7, Dorum in view of Johnson and Ho remains as applied above to claim1, and further, Dorum also discloses, processing the sensor data to predict a traffic volume, vehicle speed data for the one or more vehicles, or a combination thereof based on the sensor data (Dorum: [0062]...the apparatus 60 configured to analyze the virtual probe data further includes means, such as the processor 62 or the like, for estimating traffic conditions...is configured to perform various routing and traffic navigation functions, including the estimation of traffic conditions...; [0063]...is lightly congested or is heavily congested...utilize this information to define routes for other vehicles, to estimate travel times for other vehicles and to generally provide routing and navigation services.), the reference location of the reference vehicle, reference speed data of the reference vehicle, or a combination thereof (Dorum: [0063]...typically in combination with the analysis of a number of other probe points along Westborough Boulevard as to whether the traffic flowing along Westborough Boulevard is freely flowing…).

REGARDING CLAIM 8, Dorum in view of Johnson and Ho remains as applied above to claim1, and further, Dorum also discloses, processing the sensor data to determine a time of a sensor event through which the sensor data was collected (Dorum: [0030]...may also collect information, e.g., location, time, etc., regarding the vehicle that carries the data collection device in order to also capture and provide traditional probe points representative of the travel of the vehicle that carries the data collection device; [0049] Further, the apparatus 20 of an example embodiment includes means, such as the processor 22 or the like, for determining the time at which the virtual probe data for the vehicle was collected; [0051] ...for causing the virtual probe data including the hashed identifier and the location and optionally the speed and the heading of the vehicle and/or the time at which the virtual probe data was collected to be transmitted), wherein the inferred vehicle location is time-stamped with the time of the sensor event (Dorum: [0030]...may also collect information, e.g., location, time, etc., regarding the vehicle that carries the data collection device in order to also capture and provide traditional probe points representative of the travel of the vehicle that carries the data collection device; [0049] Further, the apparatus 20 of an example embodiment includes means, such as the processor 22 or the like, for determining the time at which the virtual probe data for the vehicle was collected; [0051] ...for causing the virtual probe data including the hashed identifier and the location and optionally the speed and the heading of the vehicle and/or the time at which the virtual probe data was collected to be transmitted).

REGARDING CLAIM 9, Dorum in view of Johnson and Ho remains as applied above to claim1, and further, Dorum also discloses, the reference vehicle transmits the reference location of the reference vehicle, the inferred vehicle location data of the one or more vehicles, or a combination thereof as probe data (Dorum: see at least ¶'s[0047-0051]).

REGARDING CLAIM 10, Dorum in view of Johnson and Ho remains as applied above to claim1, and further, Johnson also discloses, the relative location of the one or more vehicles, the one or more vehicles, or a combination thereof is identified from the sensor data using a computer vision machine learning system (Johnson: [0038-0039]; [0046-0049]; [0101]).

REGARDING CLAIM 11, limitations and motivations addressed, see claim 1 (supra); for firmware/hardware/software/code/etc., see Dorum ¶'s 0011-0013.

REGARDING CLAIM 12, limitations and motivations addressed, see claim 2 (supra).

REGARDING CLAIM 14, limitations and motivations addressed, see claim 5 (supra).

REGARDING CLAIM 16, limitations and motivations addressed, see claims 1 and 11.

REGARDING CLAIM 17, limitations and motivations addressed, see claims 2  and 12 (supra).

REGARDING CLAIM 19, limitations and motivations addressed, see claim 5 and 14 (supra).

Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorum (US 20180041416 A1) in view of Johnson (US 20190311612 A1) and Ho (US 20150177003 A1) as applied to claim 1 above, and further in view of Sumizawa (US 20190078897 A1).

REGARDING CLAIM 6, Dorum in view of Johnson and Ho remains as applied above to claim 1, and further, Dorum in view of Johnson do not explicitly disclose, processing the sensor data to determine a reference road lane in which the reference vehicle is traveling; and computing a travel lane of the one or more vehicles based on the reference road lane of the reference vehicle, wherein the vehicle location includes the travel lane of the one or more vehicles.
However, in the same field of endeavor, Sumizawa discloses, [0041] The storage section 13 is a nonvolatile memory or a magnetic disk, and the storage section 13 stores map information 13a. A data structure of the map information 13a is described below. This map information 13a includes not only information on a traveling lane which is defined by a mark line drawn on a road, but also information (hereinafter, referred to as “virtual lane information”) on a traveling lane which is virtually set on a road on which the mark line is not drawn. Hereinafter, the virtual traveling lane specified by the virtual lane information is referred to as a “virtual lane” and a lane specified by a lane mark line drawn on a road is referred to as a “real lane”. The map information 13a is used to grasp a position of an own vehicle, grasp positions of other vehicles, calculate a traveling route, or the like; also see [0104-0109], for the benefit of generating a target course of a target lane course of the vehicle based on the virtual lane information and guiding the vehicle along a target course.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method for navigating disclosed by a modified Dorum to include determining/identifying lane location taught by Sumizawa. One of ordinary skill in the art would have been motivated to make this modification in order to generate a target course of a target lane course of the vehicle based on the virtual lane information and guiding the vehicle along a target course.

REGARDING CLAIM 15, limitations and motivations addressed, see claim 6 (supra).

REGARDING CLAIM 20, limitations and motivations addressed, see claims 6 and 15 (supra).

Response to Arguments
Applicant's arguments filed 09-14-2022 have been fully considered but they are not persuasive.

The applicant has contended, regarding the rejection of claim 1 under 35 USC §101:
"processing sensor data collected from one or more sensors of the reference vehicle to identify a relative location of one or more vehicles represented in the sensor data, wherein the relative location is with respect to the reference vehicle; computing a vehicle location of the one or more vehicles based on the relative location and a reference location of the reference vehicle; processing the sensor data to determine an angle of the one or more vehicles with respect to a direction of travel of the reference vehicle, wherein the vehicle location of the one or more vehicles is further based on the angle; and providing the vehicle location of the one or more vehicles as an output comprising the inferred vehicle location data" as a whole integrate into a practical application, and are “meaningful limitations”.
Applicants respectfully submit that the claimed invention improves the current state of technology by providing inferential location estimation using a reference vehicle.
The claimed invention would also pass the Step 2B of the test, since these claim elements (as highlighted in the Revised Step 2A Analysis section) are not well-understood, routine, conventional activity, and the claims as a whole are significantly more than the abstract idea itself.

	Regarding (1), as best understood by the examiner, the applicant contends that claim 1 as a whole integrates the mental process into a practical application, because the step of providing an output (how the solution is applied (determining the location of another vehicle with a vehicle orbit)) is a practical application. The examiner respectfully disagrees.
When considering additional element(s) or a combination of additional elements, the examiner is guided to determine, in the claim, how the solution is to be applied, relied upon, or used, to determine if the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the, in this case, mental process. As best understood by the examiner, the mental process is relied upon to output vehicle location data. As cited above, data sharing is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere sharing of data is a well understood, routine, and conventional function. Hence, how the mental process is applied does not elevate the claimed mental process into a practical application or significantly more than a drafting attempt to monopolize a limitation of the human mind. Therefore, the claim is not patent eligible.

Regarding (2), of a claimed improvement, the examiner submits that all applicants have a claimed improvement. For a claimed improvement to be relied upon for overcoming a rejection (prior art or otherwise), the claimed improvement has to be easily recognizable by a skilled practitioner in the art, and is paradigm shifting. Meaning that, to one of ordinary skill in the art, the improvement is easily observable and will change that technical field going forward as a result. Absent a showing to the contrary, the instant application (claims or specification) is devoid of a revolutionary step or benefit that will be the model for collecting and sharing sensor data going forward.

Regarding (3), that these claim elements are not well-understood, routine, conventional activity. The examiner respectfully disagrees. Absent a showing to the contrary, the limitations of:
data acquisition via sensors (pre-solution/extra-solution),
data analysis via a cpu/processor (in this case, a mental limitation of the human mind),
a rule for processing data, and 
data sharing
are all well-understood, routine, conventional activity. For these reasons and for the reasons cited above, the examiner respectfully maintains the rejection of claim 1 under 35 USC §101.

Further, the applicant has contended that the prior art of Dorum (US 20180041416 A1), Johnson (US 20190311612 A1), and Ho (US 20150177003 A1) does not disclose:
processing the sensor data to determine an angle of the one or more vehicles with respect to a direction of travel of the reference vehicle, wherein the vehicle location of the one or more vehicles is further based on the angle
[0025] … As shown in FIG. 1, step 101 is for a vehicle having a mobile calibration positioning device to use a detector to detect a relative distance and angle of at least a vehicle to be calibrated (calibrated in the context of the prior art is to locate/determine position); step 102 is for the vehicle having a mobile calibration positioning device to compute a calibrated position at time T of the at least a vehicle to be calibrated, which equals to the absolute position of the vehicle having the mobile calibration positioning device plus the relative distance and angle...;
also see at least [0032], [0034], [0036], [0040], [0042], [FIG. 1(101)], [FIG. 2], [FIG. 3(303)], [FIG. 4], [FIG. 5(503)], [FIG. 6] ... [FIG. 11(1104)]
As shown above (second indented bullets) in at least ¶0025, Ho (US 20150177003 A1) discloses that which is claimed. Because the prior art discloses that which is claimed the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.
	The applicant, as best understood by the examiner, has focused on ¶0006 of Ho (US 20150177003 A1) in the applicant’s arguments/remarks filed 09-14-2022. The examiner has cited particular columns/line numbers/paragraphs in the references as applied to the claims above for the convenience of the applicant (specifically, [0025] … As shown in FIG. 1, step 101 is for a vehicle having a mobile calibration positioning device to use a detector to detect a relative distance and angle of at least a vehicle to be calibrated; step 102 is for the vehicle having a mobile calibration positioning device to compute a calibrated position at time T of the at least a vehicle to be calibrated, which equals to the absolute position of the vehicle having the mobile calibration positioning device plus the relative distance and angle...; also see at least [0032], [0034], [0036], [0040], [0042], [FIG. 1(101)], [FIG. 2], [FIG. 3(303)], [FIG. 4], [FIG. 5(503)], [FIG. 6] ... [FIG. 11(1104)]). Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Because the prior art discloses that which is claimed the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663